In an action to recover damages for personal injuries suffered in a tunnel into which alleged polluted waters were pumped, order modifying respondents’ notice of examination before trial modified by striking from the first ordering paragraph of said order everything which follows the word “ granted ” and by substituting therefor the words “ to the extent of striking from said notice of examination paragraphs ‘1’ to ‘7’, inclusive, and by substituting in said notice the following: ‘ All the relevant facts and circumstances relating to the alleged pollution of the waters of the Gowanus Canal on May 9,1951, and for six (6) months prior thereto by defendant Brooklyn Union Gas Company and its knowledge thereof.’ ” As so modified, the order, insofar as appeal is taken, is affirmed, without costs. Under the circumstances, respondents should be limited to an examination of appellant for a six-month period before the accident in the absence of a showing that evidence of pollution prior thereto is material and necessary. Nolan, P. J., Carswell, Adel, MacCrate and Beldoek, JJ., concur.